DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning member in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “positioning member” in claim 4 is being interpreted as a “positioning pin” and functional equivalents as detailed in ¶0083 and Figure 16 of applicants specification and drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a helix angle”.  There is already “a helix angle” introduced in claim 1, which makes it unclear whether the recitation in claim 2 is a new helix angle or not.
Claims 2 and 3 recite the limitation “the outer circumferential cutting edge” and “the segmented cutting edge”, yet claim 1 introduces multiple “segmented cutting edges” which each have an “outer circumferential cutting edge”.  It is unclear which “segmented cutting edge” and “outer circumferential cutting edge” the claims are referring to.
Claim 3 recites the limitation “the helix angle α”.  When recited in claim 1, “helix angle” is not equated to angle “α”.  Thus it is unclear if the recitation in claim 3 is referring to the same helix angle as introduced in claim 1.
Claim 4 recites the limitation “a plurality of segmented cutting edges”.  It is unclear if this is a new recitation or referring to the previously introduced “plurality of segmented cutting edges” from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHIJIMA (US3931754).
As to claim 1, NISHIJIMA teaches a skiving cutter (Col. 1, Lines 55-56 teach the device is a skiving cutter.) comprising: a base having a circular cross-sectional shape perpendicular to an axis (Figure 3 teaches the two cutters (4, 5) have a base section (hatched section interior to the blades (40, 50).); and a plurality of cutting edge portions protruding from an outer circumferential surface of the base (Figure 3 teaches blades (40, 50) that protrude from the outer circumferential surface of the base.), formed at intervals in a circumferential direction with respect to the axis (Col. 1, Lines 10-12 teach that skiving cutters have a plurality of cutter blades.  Col. 2, Lines 10-11 teach there are multiple cutter blades on each cutter.), and having a tooth trace extending in a direction inclined with respect to the axis (Figure 3 teaches the tooth trace of the blades (40) of the cutter (4) is inclined with respect to the central longitudinal axis.), wherein each of the cutting edge portions is segmented into a plurality of segmented cutting edges by cutting edge grooves extending in a direction intersecting the tooth trace (Figure 3 teaches the overall cutter system (4, 5) is segmented into two cutting edges (40, 50) by a groove (where the spacer (7) is located).), each of the segmented cutting edges includes an outer circumferential cutting edge which is an edge farthest away from the base among portions forming the segmented cutting edge (Figure 3 teaches the outer circumferential edge of the blades (40, 50) is furthest away from the base.), and a helix angle which is an angle of the tooth trace with respect to the axis is different according to a position in the axial direction of the plurality of segmented cutting edges constituting the cutting edge portion. (Figure 3 teaches the helix angle (defined as the angle of the tooth trace with respect to the axis) is angled at multiple angles in the blade (40) and is parallel to the axis in the blade (50), such that the angle is different between cutting edges about an axial direction.)

As to claim 2, NISHIJIMA teaches the skiving cutter according to claim 1, wherein the outer circumferential cutting edge of the segmented cutting edge having a helix angle of 10° or less is in a virtual plane perpendicular to the axis. (Since the claim does not specify which segmented cutting edge is being referred to, Examiner is interpreting the blade (50) of NISHIJIMA as the selected one of the cutting edges, and that blade has a parallel relationship to the axis.  Regarding a “plane perpendicular to the axis”, this appears to be describing Applicant’s figure 16.  A similar plane is created along the bottom of the blade (50) in NISHIJIMA, Figure 3 such that the blade is in a virtual perpendicular plane.)
 
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TARDIVO (US8496413).
As to claim 1, NISHIJIMA teaches a skiving cutter (Figure 1 teaches a cutter (1).) comprising: a base having a circular cross-sectional shape perpendicular to an axis (Figure 1 teaches the base of the cutter (1) is a cylinder, and has a circular cross sectional shape perpendicular to the longitudinal axis (10).); and a plurality of cutting edge portions protruding from an outer circumferential surface of the base (Figure 1 teaches a plurality of cutting edges (5) formed in the outer surface.), formed at intervals in a circumferential direction with respect to the axis (Figure 1 teaches the cutting teeth (5) are formed at intervals about the circumference of the cutter.), and having a tooth (Figures 1 and 5 teach the cutting teeth (5) have a tooth trace that is formed/located in a curved orientation along the axial length of the cutter (1).  This curved orientation is inclined with respect to the axis (10).  Col. 5, Lines 60-65 teach the distances between traces changes along the axial length of the tool.), wherein each of the cutting edge portions is segmented into a plurality of segmented cutting edges by cutting edge grooves extending in a direction intersecting the tooth trace (Figure 1 teaches the segmented cutting edges (individual teeth of (5)) of the respective cutting edges (5) that are separated by grooves in between each tooth.), each of the segmented cutting edges includes an outer circumferential cutting edge which is an edge farthest away from the base among portions forming the segmented cutting edge (Figure 1 teaches each tooth of the cutting edges (5) has an outer surface.) , and a helix angle which is an angle of the tooth trace with respect to the axis is different according to a position in the axial direction of the plurality of segmented cutting edges constituting the cutting edge portion. (Figure 5 teaches the angle of the tooth edges (5) varies along the axial length of the tool.  Figure 1 teaches this tooth edge (5) forms a curved tooth trace along the axial length of the tool.  As the angle of the tooth edges changes, and the tooth trace curves, the angle of the tooth trance with respect to the axis (10) is interpreted as changing along the axial length of the tool.)

As to claim 3, TARDIVO teaches the skiving cutter according to claim 1, wherein the outer circumferential cutting edge of the segmented cutting edge having the helix angle α larger than 10° is in a virtual plane perpendicular to the tooth trace. (Figures 1 and 5 teach the cutting edges (5) have an angle to the vertical axis (10) of the tool.  Figure 5 teaches this angle is 37 degrees or 40 degrees off the vertical axis.  Figure 5 teaches planes (horizontal lines) that encompass the segmented cutting edges of the cutting edges (5).)

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLSON (US1343276).
As to claim 1, OLSON teaches a skiving cutter (Figure 1 teaches a gear cutting tool.) comprising: a base having a circular cross-sectional shape perpendicular to an axis (Figure 1 teaches a base (5) having a circular cross sectional shape.); and a plurality of cutting edge portions protruding from an outer circumferential surface of the base (Figure 1 teaches cutting edge portions (teeth of 1 and 2) that protrude outward from the base.), formed at intervals in a circumferential direction with respect to the axis (Figure 1 teaches the teeth of (1) and (2) are formed at intervals about the circumference of the cutter.), and having a tooth trace extending in a direction inclined with respect to the axis (Figure 1 teaches an inclined tooth trace for the teeth of section (1) and section (2) of the cutter.), wherein each of the cutting edge portions is segmented into a plurality of segmented cutting edges by cutting edge grooves extending in a direction intersecting the tooth trace (Figure 1 teaches grooves between each of the teeth of section (1) and between section (1) and (2).), each of the segmented cutting edges includes an outer circumferential cutting edge which is an edge farthest away from the base among portions forming the segmented cutting edge (Figure 1 teaches the teeth of the cutting sections (1 and 2) have an outer circumferential cutting edge.), and a helix angle which is an angle of the tooth trace with respect to the axis is different according to a position in the axial direction of the plurality of segmented cutting edges constituting the cutting edge portion. (Figure 1 teaches the angle of the tooth trace with respect to the axis changes as you move axially down the tool from section (1) to section (2).)

As to claim 4, OLSON teaches the skiving cutter according to claim 1, comprising a plurality of cutter pieces arranged in the axial direction (Figure 1, Sections (1) and (2).), wherein each of the cutter pieces includes: a segmented cutting edge row which is a collection of a plurality of segmented cutting edges having the same position in the axial direction as each other and arranged in the circumferential direction among the segmented cutting edges constituting each of the plurality of cutting edge portions (Figure 1 teaches the cutting sections (1) and (2) each have a row of teeth that are one of the segmented cutting edge rows from claim 1.  These segmented cutting edges are aligned axially about the circumference of the sections (1 and 2).) ; and a segmented base formed as a portion of the base and including the segmented cutting edge row formed on an outer circumference thereof (Figures 1 and 2 teach each section (1 and 2) has an inner portion that is interpreted as a base.  The base of section (1) is shown as item (5), while the other is not labeled.), and the segmented bases are separable from each other (Figure 2 teaches the bases separated from each other.), and the skiving cutter further comprising: a positioning member which determines relative positions in the circumferential direction of the segmented cutting edges between the plurality of (Figure 2 teaches a positioning member (14) that is an elongated, pin- shaped structure that aligns the two cutter pieces (1 and 2).)

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by MATSUBARA (US20170252843).
As to claim 1, NISHIJIMA teaches a skiving cutter comprising: a base having a circular cross-sectional shape perpendicular to an axis (Figure 6 teaches the base of the cutter has a circular cross section.); and a plurality of cutting edge portions protruding from an outer circumferential surface of the base (Figure 6 teaches the teeth (34) of the cutter protrude from an outer circumferential surface.), formed at intervals in a circumferential direction with respect to the axis (Figure 6 teaches the teeth (34) are dispersed about the circumference.), and having a tooth trace extending in a direction inclined with respect to the axis (Figure 5b teaches the helix (H1) that represents the blade orientation is inclined with respect to the axis (T).  ¶0035 teaches the blades are oriented in the same direction in the embodiment of Figure 6.), wherein each of the cutting edge portions is segmented into a plurality of segmented cutting edges by cutting edge grooves extending in a direction intersecting the tooth trace (Figure 6 teaches the teeth (34) are segmented about the axial length of the cutter by grooves.), each of the segmented cutting edges includes an outer circumferential cutting edge which is an edge farthest away from the base among portions forming the segmented cutting edge (Figure 6 teaches the teeth have an outer-most portion.), and a helix angle which is an angle of the tooth trace with respect to the axis is different according to a position in the axial direction of the plurality of segmented cutting edges constituting the (Figures 4 and 5b teach the teeth (16) of the cutter have a varying angle with respect to the axis (T), such that the tooth trace angle varies along the axial length of the cutter. ¶0035 teaches this orientation is used in the embodiment of Figure 6.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA (US20170252843) as applied in claim 1, further in view of SJOO (US8926232).
As to claim 4, MATSUBARA teaches the skiving cutter according to claim 1, comprising a plurality of cutter pieces arranged in the axial direction (Figure 7 teaches the cutter is divided into separate pieces along the axial direction.), wherein each of the cutter pieces includes: a segmented cutting edge row which is a collection of a plurality (Figure 6 teaches the blades (34) are aligned axially and each cutter pieces has a row of the blades.); and a segmented base formed as a portion of the base and including the segmented cutting edge row formed on an outer circumference thereof, and 
MATSUBARA Figure 6 does not explicitly disclose that the segmented bases are separable from each other. (Figure 6 shows distinct lines separating the sections, yet fails to describe them as separable.)
However, MATSUBARA Figure 7 shows the cutter being separable into individual components and that the bases are separable from each other. (¶0037 teaches that this embodiment has the same features as the embodiment of Figure 6.)
One of ordinary skill would have been motivated to apply the known separable base technique from MATSUBARA Figure 7 to the cutter of MATSUBARA Figure 6 in order to disassemble the cutter portions for sharpening and replace individual sections in case of broken or chipped teeth. (¶0037)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known separable base technique from MATSUBARA Figure 7 to the cutter of MATSUBARA Figure 6 because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
MATSUBARA does not explicitly disclose a positioning member which determines relative positions in the circumferential direction of the segmented cutting (Figure 8, although a different embodiment, shows that the invention can be used with screws/pins to secure the sections together.)
However, SJOO teaches a positioning member which determines relative positions in the circumferential direction of the segmented cutting edges between the plurality of cutter pieces. (Figures 9 and 11 teach pins (9) that cooperate to secure cutting sections (8a, 8b) together.)  
One of ordinary skill in the art would have been motivated to combine the securement screws of SJOO with the multiple cutter segments of MATSUBARA in order to press together the cutting segments and make the connection between segments stiff. (SJOO, Col. 6, Lines 44-45 and 48-50)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the securement screws of SJOO with the multiple cutter segments of MATSUBARA because it has been held to be prima facie obvious to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
TLAKER (US4784538) teaches the use of alignment pins for segments of a cutting device.
ERHARDT (US2855657) teaches helically shaped cutting teeth that are delimited by grooves and vary in angle along the axial length of the device.
FELLOWS (US1998835) teaches a device that has two segments of cutting teeth divided by a groove that each have differing tooth trace angles.
BUCHHOLZ (US10399161) teaches a device that has two segments of cutting teeth divided by a groove that each have differing tooth trace angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 April 2021